IN THE SUPREME COURT OF THE STATE OF NEVADA

RUSSELL NEVINS, M.D.; R. NEVINS, No. 84285
M.D., LTD., A NEVADA
PROFESSIONAL CORPORATION; AND

 

NEVADA ORTHOPEDIC & SPINE = LL ED
CENTER, LLP, A NEVADA LIMITED :
LIABILITY PARTNERSHIP, JUN 30 2022
Appellants, -
vs. CLERICOR SUPREME COURT
MARILYN MARTYN, BY ATA
Respondent.
RUSSELL NEVINS, M.D.; R. NEVINS, No. 84457

M.D., LTD., A NEVADA
PROFESSIONAL CORPORATION; AND
NEVADA ORTHOPEDIC & SPINE
CENTER, LLP, A NEVADA LIMITED
LIABILITY PARTNERSHIP,

Appellants,

VS.

MARILYN MARTYN,

Respondent.

 

ORDER DISMISSING APPEALS
These are appeals from a judgment on jury verdict and an order
denying a motion for a protective order. Eighth Judicial District Court,
Clark County; Jerry A. Wiese, Judge.
In response to this court’s order to show cause why these

appeals should not be dismissed for lack of jurisdiction, appellants have

Supreme Court
OF
NevaDA

(0) MTA oa 23- HOweSY

 

 
filed a motion to voluntarily dismiss these appeals. Cause appearing, the

motion is granted. This court

ORDERS these appeals DISMISSED.

Hardesty

 

AVGED _, J.

Stiglich Herndon

ce: Hon. Jerry A. Wiese, District Judge
Stephen E. Haberfeld, Settlement Judge
McBride Hall
April Becker & Associates
Murphy & Murphy Law Offices
Claggett & Sykes Law Firm
Gerald I. Gillock & Associates
Eighth District Court Clerk

SUPREME COURT
OF
NEVADA

(0) 19470 eB 2